Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 06/19/20.
Claims 19-33 are pending in the application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as described below, infra steps 2, 2A, and 2B, when considered in combination together and in light of the claim as a whole.  

Claim 19.
     A controller for controlling a radiative air-conditioning equipment which cools or heats space separated from indoor space by a radiation panel, with an air conditioner, so as to cool or heat the indoor space by a radiation effect of the radiation panel, the controller comprising:
processing circuitry to collect indoor environment data indicating temperature of the indoor space, and panel temperature data indicating temperature of the radiation panel, from a sensor that measures temperature of the indoor space, and a sensor that measures temperature of step 2A: the processing circuitry is recited as an additional limitation and generally so as to represent  instructions to apply, and the collection step (e.g. sensor) represents tangential data gathering.   Each of the indoor space, sensors, and panel limitations are recited generally so as to represent a contextual limitations as well as indicia to which the abstract idea is applied (e.g. generally linking the additional limitations to the field of air conditioning) step 2B: Each of the sensor, panel, and indoor space represent ordinary and conventional limitations (EP0380660 – Title, ABSTRACT: see radiation panel for air conditioner, see also CN107940609: see temperature sensor and indoor space for radiative air conditioner, see also KR20150033728, see also USPN20150377503, 53729994- ABSTRACT, see also cited prior art, Conclusion)
      to acquire panel characteristics data indicating characteristics of the radiation panel, and device characteristics data indicating characteristics of the air conditioner, and to determine a time-series pattern of a heat quantity to be processed by the air conditioner, based on the acquired data and the collected data (step 2A: the step of acquiring panel characteristics represents an additional element of tangential data gathering, and as per step 2, the determining of a time series, as described below,  is part of the mathematical representation, infra step 2 for analysis pertaining to the abstract idea of mathematical steps)
    
to give to the air conditioner an instruction for operating the air conditioner according to the determined time-series pattern (step 2A: the additional step of giving an air conditioner an instruction for operating is recited generally and is considered either extra-solution activity or a direction to apply the abstract idea.  The step of giving an instruction also generally links the abstract idea to the field of air conditioning because an instruction provides a means to apply the abstract idea but without meaningfully limiting the abstract idea.  *Is recommended to describe the particular way control is implemented such that claims reflect the benefit as described in Applicant’s specification, Background, Summary.
step 2:  The determination of a target temperature of the radiation panel in accordance with the target temperature such that a time series is determined by calculating a sum of the heat quantity to be processed represents an abstract idea comprising mathematical representations. A calculation step represents an abstract idea.  step 2A: the additional elements of processing circuitry, radiation panel, indoor space, panel characteristics represent do not integrate the abstract idea into a practical application.  The processing circuitry is recited generally so as to represent an instruction to apply the abstract idea; the indoor space and panel characteristics are recited generally so as to represent contextual limitations with the field of air conditioning control; and would also provide an indication in which the abstract idea is applied.  Step 2B:  the aforementioned limitations of the panels, indoor space, and processing circuitry represent conventional and ordinary components (EP0380660 – Title, ABSTRACT: see radiation panel for air conditioner, see also CN107940609: see temperature sensor and indoor space for radiative air conditioner, see also KR20150033728, see also USPN20150377503, 53729994- ABSTRACT, infra cited NPL)
 The abstract idea in combination with the claim as a whole is generally linked to the field of air conditioning and without significantly more.


Claims 20 and 33 recite substantially the same limitations and are rejected under the same rationale as claim 19.

21. (New) The controller according to claim 20, wherein the processing circuitry
collects in-room presence data indicating an in-room presence status of the indoor space from a sensor that senses a human in the indoor space (step 2A: the additional collection and sensing steps represents tangential data gathering activity) 
adjusts the target time in accordance with the in-room presence status indicated by the in-room presence data (step 2A: the adjustment represents extra-solution activity and generally links the abstract idea to the field of air conditioning)
22. (New) The controller according to claim 19, wherein the processing circuitry
collects data indicating humidity of the indoor space, as part of the indoor environment data, from a sensor that measures humidity of the indoor space (step 2A: the additional collection and sensing steps represents tangential data gathering activity)
sets the target temperature of the indoor space and target humidity of the indoor space in accordance with target sensible temperature, and determines the target temperature of the radiation panel in accordance with the set target temperature and the set target humidity, the temperature and humidity which are indicated by the indoor environment data, and the characteristics indicated by the panel characteristics data ((step 2A: the setting step represents extra-solution activity and generally links the abstract idea to the field of air conditioning.  In particular, setting the target temperature and humidity of the indoor space is recited generally so as to provide a direction to apply the abstract idea)
23.    (New) The controller according to claim 22,
wherein the processing circuitry calculates present sensible temperature from the temperature and the humidity which are indicated by the indoor environment data, and displays the calculated present sensible temperature (step 2: the calculation step represents a mathematical representation, and as per step 2A, a display step is recited generally so as to generally link the abstract idea as well as represents extra-solution activity, and as per step 2B, the display is conventional and well-known for displaying a calculation result (USPN6279332, see display means 150, see also 20140074730, 5613369)
24.    (New) The controller according to claim 19,
wherein the processing circuitry further acquires building framework characteristics data indicating characteristics of a building framework that defines the indoor space, and determines the time-series pattern based on the acquired data and the collected data (step 2A: the additional acquiring steps represents tangential data gathering activity, and as per step 2, supra claim 19, the time series is part of the mathematical computation)
25.    (New) The controller according to claim 19,
wherein the processing circuitry displays the determined time-series pattern (step 2A: a display step is recited generally so as to generally link the abstract idea as well as represents extra-solution activity, and as per step 2B, the display is conventional and well-known for displaying a calculation result, USPN6279332, see display means 150, see also 20140074730, 5613369)

26.    (New) The controller according to claim 19, wherein the processing circuitry
accepts an operation of adjusting the determined time-series pattern, gives to the air conditioner an instruction for operating the air conditioner according to the adjusted time-series pattern (step 2A: accepting an operation of adjusting the determined pattern and giving an instruction is recited generally so as to provide a direction to the apply the abstract idea as well as generally linking the abstract idea to the field of air conditioning.  The step of giving an instruction also represents extra-solution activity and/or the equivalent of “applying” the abstract idea but without a practical application)
27.    (New) The controller according to claim 19,
wherein the panel characteristics data includes data indicating characteristics of an opening which is formed in the radiation panel for supplying air to the indoor space from space cooled or heated by the air conditioner (step 2A: further elaboration of the panel characteristics represents contextual data and is described generally so as to represent an ordinary and conventional panel, as per step 2B)
28. (New) The controller according to claim 27,
wherein the data indicating the characteristics of the opening is data indicating an opening area of the opening (step 2a: the elaboration of the data is described generally so as to provide context to the abstract idea but without a practical application)
29.    (New) The controller according to claim 19,
wherein the panel characteristics data includes data indicating an area of a radiation surface of the radiation panel ((step 2a: the elaboration of the data is described generally so as to provide context to the abstract idea but without a practical application)
30.    (New) The controller according to claim 19,
wherein the panel characteristics data includes data indicating emissivity of the radiation panel ((step 2a: the elaboration of the data is described generally so as to provide context to the abstract idea but without a practical application.  The data corresponding to the panel characteristics represents contextual or descriptive data that is utilized by the system for determining a result.)
31.    (New) The controller according to claim 19,
wherein the device characteristics data includes data indicating characteristics of at least any one of a compressor, a heat exchanger, and a fan of the air conditioner ((step 2a: the elaboration of the data is described generally so as to provide context to the abstract idea but without a practical application, and as per step 2B, the compressor, heat exchanger, and fan represent conventional and ordinary air conditioner components, see 20060130504, 7448227, 20140208776, 20150267953, 5309725)
32.    (New) A radiative air-conditioning equipment mounted with the controller according to claim 19 (step 2A: the additional step of mounting represents an integrated configuration that does not go beyond generally linking the abstract idea, and as per step 2B, a controller mounted with an air conditioner is a conventional and ordinary configuration (9477239, 20130245838, 8078326, 20120310418, 8087593)
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

5216887
Potential energy savings by radiative cooling system for a building in tropical climate

Performance analysis on system-level integration and operation of daytime radiative cooling technology for air-conditioning in buildings, see references cited
Sustainable cooling system for Kuwait hot climate combining diurnal radiative cooling and indirect evaporative cooling system, see referenced cited
Energy saving and economic analysis of a new hybrid radiative cooling system for single-family houses in the USA, see references cited


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117